Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 1 of 24           PageID #: 870




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  BYRON A. COOPER,                             CIVIL NO. 19-00538 JAO-RT

               Plaintiff,
                                               ORDER AFFIRMING IN PART AND
                                               REVERSING IN PART DECISION OF
         vs.                                   COMMISSIONER OF SOCIAL
                                               SECURITY AND REMANDING FOR
  ANDREW M. SAUL, Commissioner of              FURTHER PROCEEDINGS
  Social Security,

               Defendant.



         ORDER AFFIRMING IN PART AND REVERSING IN PART
        DECISION OF COMMISSIONER OF SOCIAL SECURITY AND
              REMANDING FOR FURTHER PROCEEDINGS

        Plaintiff Byron A. Cooper (“Plaintiff”) appeals Defendant Andrew Saul,

  Commissioner of Social Security’s (“Commissioner”) denial of his application for

  social security disability insurance benefits. He asks this Court to reverse the

  Commissioner’s decision and remand this case for a decision in accordance with

  the applicable law. For the reasons stated below, the Court AFFIRMS in part and

  REVERSES in part the Commissioner’s decision and REMANDS this case for

  further administrative proceedings consistent with this Order.
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 2 of 24            PageID #: 871




                           ADMINISTRATIVE PROCEEDINGS

        In June 2018, Plaintiff applied for disability insurance benefits.

  Administrative Record (“AR”) at 162. The Social Security Administration

  (“SSA”) denied his application. Id. at 96–99. Plaintiff sought reconsideration and

  the SSA again denied his request. Id. at 100–03.

        At Plaintiff’s request, the Administrative Law Judge (“ALJ”) convened a

  hearing. On May 28, 2019, the ALJ issued his decision. He determined that

  Plaintiff’s severe impairments include: “migraines; fibromyalgia; depressive

  disorder; somatic disorder; posttraumatic stress disorder (PTSD); plantar fasciitis;

  [and] degenerative disc disease (20 CFR 404.1520(c)).” Id. at 19. While

  acknowledging that Plaintiff has severe physical impairments, he concluded that

  the impairments—alone or combined—“do not meet the criteria of any listed

  impairments described in the Listing of Impairments” in 20 C.F.R., subpt. P, app.

  1. Id. at 20.

        With respect to Plaintiff’s residual functional capacity (“RFC”), the ALJ

  opined:

                         After careful consideration of the entire record, the
                  undersigned finds that the claimant has the residual functional
                  capacity to perform sedentary work as defined in 20 CFR
                  404.1567(a) except he could lift or carry 10 pounds occasionally
                  and less than 10 pounds frequently; he must be allowed to
                  alternate positions every 30 minutes; he could never kneel,
                  crouch, crawl, or climb ladders, ropes, or scaffolds; he could
                  occasionally balance, stoop, or climb ramps or stairs; he should
                                              2
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 3 of 24           PageID #: 872




               avoid concentrated exposure to hazardous machinery and
               unprotected heights; he is limited to simple, routine, and
               repetitive tasks; he could have occasional changes in the work
               setting; he could not perform production-rate pace work; he
               could have occasional interaction with the public and frequent
               interactions with coworkers.

  Id. at 21. In reaching this determination, the ALJ “considered all symptoms and

  the extent to which these symptoms can be reasonably accepted as consistent with

  the objective medical evidence and other evidence.” Id. He “also considered the

  medical opinion(s) and prior administrative medical finding(s).” Id. The ALJ

  ultimately concluded that Plaintiff is not disabled. Id. at 26.

        The ALJ’s decision became the Commissioner’s final decision when the

  Appeals Council denied Plaintiff’s request for review of the decision. Id. at 1–3.

                               STANDARD OF REVIEW

        The decision of the Commissioner must be affirmed “if it is supported by

  substantial evidence and if the Commissioner applied the correct legal standards.”

  Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013) (citation omitted).

  “Substantial evidence means more than a mere scintilla, but less than a

  preponderance. It means such relevant evidence as a reasonable mind might accept

  as adequate to support a conclusion.” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th

  Cir. 2017) (citation omitted); see also Burch v. Barnhart, 400 F.3d 676, 679 (9th

  Cir. 2005) (citation omitted). To determine whether there is substantial evidence

  to support the ALJ’s decision, a court “must consider the entire record as a whole,
                                             3
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 4 of 24           PageID #: 873




  weighing both the evidence that supports and the evidence that detracts from the

  Commissioner’s conclusion, and may not affirm simply by isolating a specific

  quantum of supporting evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th

  Cir. 2014) (citation and omitted). If the record, considered as a whole, can

  reasonably support either affirming or reversing the ALJ’s decision, the decision

  must be affirmed. See Hiler v. Astrue, 687 F.3d 1208, 1211 (9th Cir. 2012); Orn v.

  Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“‘Where evidence is susceptible to more

  than one rational interpretation,’ the ALJ’s decision should be upheld.” (citation

  omitted)); Burch, 400 F.3d at 679. The ALJ, as the finder of fact, is responsible for

  weighing the evidence, resolving conflicts and ambiguities, and determining

  credibility. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

                                     DISCUSSION

        Plaintiff appeals the ALJ’s determination that he is not disabled. To be

  eligible for disability insurance benefits, a claimant must demonstrate that he is

  unable “to engage in any substantial gainful activity by reason of any medically

  determinable physical or mental impairment which . . . has lasted or can be

  expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

  § 423(d)(1)(A). In addition, a claimant suffers from a qualifying disability “only if

  his physical or mental impairment or impairments are of such severity that he is

  not only unable to do his previous work but cannot, considering his age, education,


                                            4
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 5 of 24            PageID #: 874




  and work experience, engage in any other kind of substantial gainful work which

  exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). Only disabilities

  existing before the date last insured establish entitlement to disability insurance

  benefits. See Sam v. Astrue, 550 F.3d 808, 810 (9th Cir. 2008) (citing Vincent v.

  Heckler, 739 F.2d 1393, 1394 (9th Cir. 1984) (per curiam)).

        A five-step analysis is employed in evaluating disability claims.

               In step one, the ALJ determines whether a claimant is currently
               engaged in substantial gainful activity. If so, the claimant is not
               disabled. If not, the ALJ proceeds to step two and evaluates
               whether the claimant has a medically severe impairment or
               combination of impairments. If not, the claimant is not disabled.
               If so, the ALJ proceeds to step three and considers whether the
               impairment or combination of impairments meets or equals a
               listed impairment under 20 C.F.R. pt. 404, subpt. P, App. 1. If
               so, the claimant is automatically presumed disabled. If not, the
               ALJ proceeds to step four and assesses whether the claimant is
               capable of performing her past relevant work. If so, the claimant
               is not disabled. If not, the ALJ proceeds to step five and
               examines whether the claimant has the residual functional
               capacity (“RFC”) to perform any other substantial gainful
               activity in the national economy. If so, the claimant is not
               disabled. If not, the claimant is disabled.

  Burch, 400 F.3d at 679; see 20 C.F.R. § 404.1520. It is the claimant’s burden to

  prove a disability in steps one through four of the analysis. See Burch, 400 F.3d at

  679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)). “However, if

  a claimant establishes an inability to continue her past work, the burden shifts to

  the Commissioner in step five to show that the claimant can perform other

  substantial gainful work.” Id. (citation omitted).
                                             5
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 6 of 24             PageID #: 875




        Plaintiff challenges the ALJ’s failure to (1) include the limiting effects of his

  migraines in the RFC determination and (2) consider his testimony concerning the

  limiting effects of his migraines. Opening Br., ECF No. 9 at 8.

  A.    Applicable Legal Standard

        In his Reply Brief, Plaintiff argues that legal error or substantial evidence

  applies and that the ALJ legally erred. Plaintiff cites Garrison v. Colvin1 for the

  proposition that “[a]n ALJ’s disability determination should be upheld unless it

  contains legal error or is not supported by substantial evidence.” 759 F.3d at 1009

  (citations omitted). Based on this, Plaintiff asserts that legal error (versus

  substantial evidence) is the applicable standard here, which the

  Commissioner fails to apply and address. See Reply Br., ECF No. 12 at 1 (“While

  the substantial evidence standard is more favorable to the Commissioner, the

  Commissioner does not argue the legal error standard should not be applied, but

  rather ignores it completely.”). However, in doing so, Plaintiff conflates “legal

  error” with the issue of whether, as a matter of law, the ALJ erred because

  substantial evidence does not support his decision.




  1
    In the Opening Brief, Plaintiff cites Hoffman v. Heckler, 785 F.2d 1423, 1425
  (9th Cir. 1986) for this proposition.
                                             6
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 7 of 24            PageID #: 876




        The other cases cited by Plaintiff involve the erroneous application of law

  and/or demonstrate that when reviewing the ALJ’s findings, the substantial

  evidence standard applies. See Delgado v. Heckler, 722 F.2d 570, 574 (9th Cir.

  1983) (reversing the ALJ’s determination that the plaintiff’s impairment was not

  severe because it was not based on substantial evidence); Benitez v. Califano, 573

  F.2d 653, 656–57 (9th Cir. 1978) (reversing the district court’s grant of the

  Commissioner’s motion for summary judgment because the ALJ incorrectly

  interpreted the applicable regulation, i.e., relied upon an erroneous legal premise,

  in deciding that the plaintiff was not disabled); Flake v. Gardner, 399 F.2d 532,

  540–41 (9th Cir. 1968) (vacating the entry of summary judgment for the Secretary

  because although the hearing examiner’s findings were supported by substantial

  evidence, the examiner may have failed to apply the then applicable legal

  standards).

        More recent Ninth Circuit cases continue to limit legal error to instances

  where the ALJ applies an incorrect legal standard or fails to comply with the

  governing legal standard(s). See Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 929

  (9th Cir. 2014) (holding that “[i]t was legal error for the ALJ not to ensure that the

  record included a complete set of IQ test results that both the ALJ and the




                                            7
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 8 of 24            PageID #: 877




  reviewing experts could consider”);2 Benecke v. Barnhart, 379 F.3d 587, 594 (9th

  Cir. 2004) (finding that “[t]he ALJ erred by effectively requir[ing] objective

  evidence for a disease that eludes such measurement.” (second alteration in

  original) (citation and internal quotation marks omitted)); Howard ex rel. Wolff v.

  Barnhart, 341 F.3d 1006, 1014 (9th Cir. 2003) (remanding for further proceedings

  to allow development of the record because the ALJ did not comply with 42 U.S.C.

  § 1382c(a)(3)(I)’s requirement that a qualified individual evaluate the case). And

  even though a denial of benefits may be set aside when it is based on legal error, an

  ALJ’s decision cannot be reversed “for harmless error, which exists when it is

  clear from the record that the ALJ’s error was inconsequential to the ultimate

  nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

  2008) (citation and internal quotation marks omitted).

        Unlike these cases, Plaintiff’s challenges are based on the ALJ’s purportedly

  erroneous factual findings and the evidentiary record, not the legal standards he


  2
     The Garcia court reasoned that (1) in 20 C.F.R. § 404, subpt. P, app. 1, listing
  12.00, “the SSA has recognized that standardized intelligence test results are
  essential to the adjudication of all cases of intellectual disability,’ except where a
  claimant is unable to complete such testing [and] . . . when a claimant’s
  impairment is compared to the criteria in Listing 12.05, three of the four criteria for
  intellectual disability rely in whole or in part on IQ test scores” and (2) “the
  regulations promulgated by the SSA demonstrate that the Administration, based on
  its considerable expertise, has determined that it is essential for complete—rather
  than partial—sets of IQ scores to be used in evaluating intellectual disability.” 768
  F.3d at 931 (internal quotation marks and original alterations omitted).

                                            8
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 9 of 24          PageID #: 878




  applied. To wit, Plaintiff does not argue that the ALJ’s erroneous application of

  the law caused him to make incorrect findings.3 Plaintiff cannot avoid application

  of the substantial evidence standard altogether by attempting to characterize his

  arguments as purely legal errors. Reply Br. at 4 (“[T]he legal error discussed in the

  Opening Brief at length is the ALJ violated the requirements of his own rules,

  specifically SSR 96-8p, and his regulations at 20 C.F.R. § 404.1545(e) requiring he

  consider and include all limitations from Byron’s impairments, to include his

  severe impairments, in his RFC.”).

  B.    Limiting Effects of Plaintiff’s Migraines in the RFC Finding

        Plaintiff argues that the ALJ’s failure to consider his migraines in the RFC

  assessment, even though the ALJ found the migraines to be a severe impairment at

  step two, amounts to reversible legal error. Opening Br. at 10–12. The

  Commissioner counters that Plaintiff, who bears the burden of showing that the

  RFC should be more limiting than determined by the ALJ, has not identified any

  functional restrictions from the migraines in the medical source opinions.

  Answering Br., ECF No. 11 at 10–11.

        Where, as here, the ALJ determined that Plaintiff’s migraines were a severe

  impairment, “all medically determinable impairments must be considered in the


  3
    At the hearing, Plaintiff’s counsel conceded that the issues could appropriately
  be evaluated under the substantial evidence standard as well, and that the Ninth
  Circuit addresses appeals under both standards.
                                           9
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 10 of 24            PageID #: 879




  remaining steps of the sequential analysis.” Hill v. Astrue, 698 F.3d 1153, 1161

  (9th Cir. 2012) (quoting Orn, 495 F.3d at 630). However, “[t]he regulations

  guiding the step-two determination of whether a disability is severe is merely a

  threshold determination of whether the claimant is able to perform his past work . .

  . [and] a finding that a claimant is severe at step two only raises a prima facie case

  of a disability.” Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007) (citation

  omitted). Moreover, the existence of a severe impairment does not necessarily

  “correspond to limitations on a claimant’s ability to perform basic work activities.”

  Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228–29 (9th Cir. 2009)

  (rejecting the claimant’s argument that “a severe impairment, by definition,

  inhibits a claimant from engaging in ‘basic work activities,’ and the ALJ’s

  statement of her RFC does not capture that limitation”). Nor does it sufficiently

  establish a disability. See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993)

  (citation omitted). It is the claimant’s burden to prove a disabling impairment, and

  he “must show that he is precluded from engaging in not only his ‘previous work,’

  but also from performing ‘any other kind of substantial gainful work’ due to such

  impairment.” Id. (citation omitted).

        Here, the record is replete with references to Plaintiff’s migraines. But

  noticeably absent from the record is evidence that the migraines impacted




                                            10
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 11 of 24            PageID #: 880




  Plaintiff’s ability to work. According to Plaintiff, the ALJ violated the

  requirements set forth in Social Security Ruling (“SSR”) 96-8p and 20 C.F.R.

  § 404.1545(e), which require him to consider and include all limitations from

  Plaintiff’s impairments, including severe impairments. Neither of these provisions

  require the ALJ to address the limitations caused by each severe impairment

  individually, along with their respective impacts on the RFC, and Plaintiff has not

  identified any authority that does.4 Plaintiff premises his appeal on the ALJ’s

  failure to expressly address limitations caused by his migraines, but the ALJ did

  not separately address the limitations of any of Plaintiff’s seven severe

  impairments. Adopting Plaintiff’s logic, the absence of express reference to each

  severe impairment’s impact on the RFC means the ALJ failed to consider any of


  4
      Plaintiff’s reliance on SSR 96-8p is unavailing. It provides:

          The RFC assessment must include a narrative discussion describing
          how the evidence supports each conclusion, citing specific medical
          facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
          activities, observations). In assessing RFC, the adjudicator must
          discuss the individual’s ability to perform sustained work activities in
          an ordinary work setting on a regular and continuing basis (i.e., 8 hours
          a day, for 5 days a week, or an equivalent work schedule), and describe
          the maximum amount of each work-related activity the individual can
          perform based on the evidence available in the case record. The
          adjudicator must also explain how any material inconsistencies or
          ambiguities in the evidence in the case record were considered and
          resolved.

  SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996) (footnote omitted).

                                             11
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 12 of 24            PageID #: 881




  them in formulating the RFC. At the hearing, Plaintiff’s counsel admitted that she

  did not review the decision to confirm whether the ALJ examined each severe

  impairment’s effect on the RFC; Plaintiff’s only concern is that the ALJ did not

  address his migraines, which his counsel describes as dispositive.

        The evidence relied upon by the ALJ demonstrates that Plaintiff’s migraines

  could be controlled with medication. Plaintiff’s allegation that the ALJ

  disregarded his migraines in the RFC is therefore unfounded.5 In his decision, the

  ALJ cited opinion evidence from State agency consultants:

               In September 2018, B. Young, M.D., a State agency consultant,
               found that the claimant has mild limitations in ability to
               understand, remember, or apply information, moderate
               limitations in ability to interact with others, moderate limitations
               in ability to concentrate, persist, or maintain pace, and mild
               limitations in ability to adapt or manage oneself (Exhibit 2A).
               Dr. Young opined that the claimant had insignificant to moderate

  5
    Plaintiff cites Lewis v. Comm’r of Soc. Sec. Admin., 293 F. App’x 495 (9th Cir.
  2008), for the proposition that an ALJ commits reversible legal error when he or
  she omits a severe impairment from the RFC finding. His reliance is misplaced
  because the ALJ here did not fail to include limitations for Plaintiff’s migraines in
  the RFC. Further, not only is Lewis an unpublished disposition, it is inapposite.
  There, in the underlying district court action, the plaintiff argued that the RFC
  assessment was inaccurate not because the ALJ failed to consider her headaches
  altogether, but “because he improperly assessed her credibility, improperly rejected
  her testimony, improperly addressed medical evidence and failed in his duty to
  develop the record.” Lewis v. Barnhart, Civil No. 05-743-TC, 2006 WL 8451797,
  at *2 (D. Or. May 22, 2006), rev’d and remanded by Lewis, 293 F. App’x 495.
  The Lewis court held that “[t]he ALJ failed to include limitations reflecting the
  severity of the migraine headaches in Lewis’s residual functional capacity (RFC)
  assessment and in the hypothetical posed to the VE upon which the ALJ relied.”
  Id. at 496–97 (citation omitted) (emphasis added).

                                            12
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 13 of 24           PageID #: 882




               limitations with sustained concentration and persistence; he has
               minimal to moderate limitations with social interactions (Exhibit
               2A). In November 2018, R. Torigoe, Ph.D., a State agency
               consultant, opined that the claimant has the same limitations
               provided by Dr. Young (Exhibit 4A). . . .

                      In September 2018, N. Shibuya, M.D., a State agency
               consultant, opined that the claimant could perform light work
               except he could occasionally balance, stoop, kneel, crouch,
               crawl, or climb ladders, ropes, scaffolds, ramps, or stairs; he has
               mild hearing loss in both ears and must avoid concentrated
               exposure to noise; he must avoid concentrated exposure to
               fumes, odors, dusts, gases, or poor ventilation (Exhibit 2A). In
               November 2018, S. Lau, M.D., a State agency consultant, opined
               that the claimant had the same limitations provided by Dr.
               Shibuya (Exhibit 4A).

  AR at 24. Although the ALJ weighted the preceding opinions as “somewhat

  persuasive because they were generally consistent with the record at the time,” he

  ultimately concluded that “evidence available at the hearing level indicates that the

  claimant’s impairments require the above [RFC].” Id. In other words, the ALJ

  found Plaintiff to have greater limitations than those identified in the opinions,

  based on later-presented evidence.

        Significantly, the consultants addressed Plaintiff’s migraines and indicated

  that the migraines could be controlled with medication. AR at 64 (“Migraines

  controlled with meds. Daily headaches with migraine exacerbations 1–2x/week.

  Treated with prn imitrex in the past, recently started on prophylaxis. No need for

  MD intervention to abort them.”); id. at 67 (“Migraines adequately controlled

  without need for MD intervention.”); id. at 81 (“Reported H/A frequency varies
                                            13
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 14 of 24              PageID #: 883




  from 1–2x/week to 2x/month”); id. at 86 (“Migraines adequately controlled

  without need for ED intervention.”). This is substantial evidence supporting the

  ALJ’s decision. Because the ALJ cited the consultants’ findings and opinions in

  deciding that they were somewhat persuasive, id. at 24, and these opinions cited

  and considered Plaintiff’s migraines, the Court need not speculate about whether

  migraines factored into the RFC.

          Plaintiff relies on selective portions of the record to support his assertion that

  he has incapacitating migraines from multiple times per week to multiple times per

  month. Opening Br. at 12 (citing AR at 356, 369, 388, 396, 412, 583, 688).

  However, he neglects to acknowledge that some of the referenced progress notes

  also reveal that he took medication, with some success, to address the migraines.

  See, e.g., AR at 356 (noting Plaintiff suffers migraines about one to two times per

  week and 50mg of imitrex offers him mild benefits and no side effects; 100mg

  dosage of Imitrex “only a little bit effective”);6 id. at 369 (“migraines about 1

  time[] a week—‘incapacitates me’”); id. at 388 (“He reports that he is having a

  migraine every 1–2 weeks. Imitrex at 100mg has been more helpful. He is not

  really using compazine.”);7 id. at 583 (“Headaches and migraines 2x a month with

  daily fogginess in the morning”); id. at 688 (“Migraines 1–2 times a week.


  6
      Page 396 of the AR contains the same summary as page 356.
  7
      Page 412 of the AR contains the same summary as page 388.
                                              14
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 15 of 24           PageID #: 884




  Tension HAs 4–5 times a week.”). Portions of the same progress notes, uncited by

  Plaintiff, state:

                Chronic daily headaches with migranous exacerbations about 1–
                2 X times a week. . . . 50mg imitrex with mild benefit but no
                side effects. . . .

                -     imitrex 100mg works         better—tolerated—Be       more
                aggressive—rarely uses it

                -     sub q imitrex also emore [sic] effective but feels anxious
                and drowsiness but for short time 30–45 mins. Use whn [sic]
                migraien sare sevre [sic]

  AR at 634. Plaintiff even reported infrequent migraines in progress notes cited by

  the ALJ. Id. at 639. The foregoing evidence is consistent with the consultants’

  opinions, which the ALJ deemed “somewhat persuasive.” Given the ALJ’s

  reliance on opinions factoring Plaintiff’s migraine history and treatment, and the

  reasonable inferences drawn therefrom, Plaintiff’s contention that the ALJ did not

  consider his migraines in the RFC is without merit. See Rounds v. Comm’r Soc.

  Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015) (“[I]f ‘the evidence is susceptible

  to more than one rational interpretation, we must uphold the ALJ’s findings if they

  are supported by inferences reasonably drawn from the record.’” (citation

  omitted)).

         Moreover, at the hearing, Plaintiff testified about his tension and migraine

  headaches:



                                           15
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 16 of 24           PageID #: 885




                     Q      Well, tell me about your headaches. How often are
               you getting those?

                    A     I feel like I get tension headaches multiple times a
               week, especially when—when I leave the house. When the
               weather changes I wake up with migraines. A lot of times it
               makes me nauseous and I vomit.

                     Q      Do you have headaches that actually keep you in
               bed, or are you able to function?

                     A      Oh, yeah, there’s times like when I kind of want to
               pull over, but I just have to fight to just get home. I try to like
               kind of go in a dark room and put a cold wash rag on. Normally
               I vomit when it’s a migraine.

                     Q       How often do you get migraines?

                     A     Once every week or two where it gets bad. The
               tension headaches is like three to four times a week.

  AR at 48–49. His testimony did not reveal severe limitations inconsistent with the

  RFC or evidence relied upon by the ALJ. Indeed, at the hearing, Plaintiff’s

  counsel conceded that Plaintiff’s testimony did not specify that his migraines

  caused him to miss work.

        Plaintiff last contends that the ALJ’s error was not harmless because he is

  incapacitated by migraines multiple times a month and the vocational expert

  testified that were Plaintiff to miss three days of work per month, he would be

  unemployable. Opening Br. at 13. As explained above, the record is devoid of

  evidence that Plaintiff’s migraines would preclude or limit him from working at

  the designated RFC, or that his limitations would cause him to miss three days of
                                           16
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 17 of 24           PageID #: 886




  work per month. The ALJ addressed Natalia Matsumoto’s opinion that Plaintiff

  would miss work more than three times a week but discounted her opinion as “not

  well supported or generally consistent with the overall record.” AR at 24. He

  reasoned that:

               [T]he claimant goes to public places, including the playground
               and the pool (Exhibits 4F/17; 13F/30). While at those places, he
               is able to provide care and watch over his daughter. (Id.) Finally,
               the claimant’s reported current activity of writing checks and
               maintaining business ties with long-time customers over the
               phone indicates that he can interact appropriately with others and
               complete simple tasks at the sedentary level.

  Id. In any event, Ms. Matsumoto’s assessment concerning absences from work

  exceeding three days per month was not based on Plaintiff’s migraines. It related

  to his psychological impairments. Plaintiff’s argument places undue and

  disproportionate focus on his migraines which, according to the record, were

  considered together with his other impairments to determine his RFC. See AR at

  22–24. Accordingly, to the extent Plaintiff argues that the ALJ ignored his

  migraines altogether, the ALJ did not err, and substantial evidence supports his

  findings regarding the medical evidence.

  C.    Plaintiff’s Credibility Regarding his Migraines

        Plaintiff also argues that the ALJ erred by failing to consider his testimony

  regarding the limiting effects of his migraines. Opening Br. at 8. In particular,

  Plaintiff contends that the ALJ ignored his testimony that (1) once every week or


                                           17
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 18 of 24            PageID #: 887




  two he has bad headaches and places a washrag over his head in dark room and (2)

  migraines were one of the factors forcing him to relinquish duties for his family

  business. Opening Br. at 15.

        “Credibility determinations are the province of the ALJ.” Fair v. Bowen,

  885 F.2d 597, 604 (9th Cir. 1989) (citation omitted); see Greger v. Barnhart, 464

  F.3d 968, 972 (9th Cir. 2006) (“[Q]uestions of credibility and resolutions of

  conflicts in the testimony are functions solely of the Secretary.” (citation omitted));

  Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007). When the ALJ makes specific

  findings justifying a decision to disbelieve an allegation of excess pain, and those

  findings are supported by substantial evidence in the record, it is not the Court’s

  role to second-guess the ALJ’s decision. See Fair, 885 F.2d at 604. The Ninth

  Circuit has established a two-step analysis for determining the extent to which a

  claimant’s symptom testimony must be credited:

                     First, the ALJ must determine whether the claimant has
               presented objective medical evidence of an underlying
               impairment which could reasonably be expected to produce the
               pain or other symptoms alleged. In this analysis, the claimant is
               not required to show that her impairment could reasonably be
               expected to cause the severity of the symptom she has alleged;
               she need only show that it could reasonably have caused some
               degree of the symptom. Nor must a claimant produce objective
               medical evidence of the pain or fatigue itself, or the severity
               thereof.

                     If the claimant satisfies the first step of this analysis, and
               there is no evidence of malingering, the ALJ can reject the
               claimant’s testimony about the severity of her symptoms only by
                                            18
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 19 of 24           PageID #: 888




               offering specific, clear and convincing reasons for doing so. This
               is not an easy requirement to meet: The clear and convincing
               standard is the most demanding required in Social Security cases.

  Trevizo, 862 F.3d at 1000 (quoting Garrison, 759 F.3d at 1014–15) (footnote

  omitted); see Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (identifying

  two-step analysis in assessing the credibility of a claimant’s testimony regarding

  the subjective pain or intensity of symptoms); Vasquez v. Astrue, 572 F.3d 586,

  591 (9th Cir. 2009); Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

  That said, the ALJ need not “believe every allegation of disabling pain, or else

  disability benefits would be available for the asking, a result plainly contrary to 42

  U.S.C. § 423(d)(5)(A).” Molina, 674 F.3d at 1112 (quoting Fair, 885 F.2d at 603).

        Credibility determinations must be made with sufficiently specific findings

  to allow the court to conclude that the ALJ did not arbitrarily discredit a claimant’s

  testimony. See Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (citing

  Bunnell v. Sullivan, 947 F.2d 341, 345–46 (9th Cir. 1991) (en banc)). The

  following factors are relevant in reviewing an ALJ’s credibility findings, and are

  also required by the SSA:

               (1) whether the claimant engages in daily activities inconsistent
               with the alleged symptoms; (2) whether the claimant takes
               medication or undergoes other treatment for the symptoms; (3)
               whether the claimant fails to follow, without adequate
               explanation, a prescribed course of treatment; and (4) whether
               the alleged symptoms are consistent with the medical evidence.



                                            19
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 20 of 24          PageID #: 889




  Lingenfelter, 504 F.3d at 1040 (footnote and citations omitted); see Orn, 495 F.3d

  at 636 (ALJs may consider the following factors in weighing a claimant’s

  credibility: “reputation for truthfulness, inconsistencies in testimony or between

  testimony and conduct, daily activities, and ‘unexplained, or inadequately

  explained, failure to seek treatment or follow a prescribed course of treatment.’”

  (quoting Fair, 885 F.2d at 603) (other citation omitted)).

        The ALJ opined that Plaintiff met the first step—whether Plaintiff presented

  objective medical evidence of an underlying impairment which could reasonably

  be expected to produce the pain or other symptoms alleged—and made no finding

  of malingering, but rejected his testimony about the intensity, persistence, and

  limiting effects of his symptoms:

                      After careful consideration of the evidence, the
               undersigned finds that the claimant’s medically determinable
               impairments could reasonably be expected to cause the alleged
               symptoms; however, the claimant’s statements concerning the
               intensity, persistence and limiting effects of these symptoms are
               not entirely consistent with the medical evidence and other
               evidence in the record for the reasons explained in this decision.

  AR at 22. Statements like this are routinely included in an ALJ’s decision as a

  preface to a credibility determination. See Treichler v. Comm’r of Soc. Sec.

  Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (citations omitted). But after this

  boilerplate language, “the ALJs typically identify what parts of the claimant’s

  testimony were not credible and why.” Id. (citation omitted). Although the ALJ


                                           20
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 21 of 24             PageID #: 890




  summarized Plaintiff’s testimony, he did not specifically identify portions of this

  testimony that were not credible:

                        During the hearing, the claimant stated that his health has
                 progressively declined. He reported that he has chronic pain and
                 difficulty sleeping, which limits his ability to focus. The
                 claimant stated that he also has nausea and fatigue. He stated
                 that depression and irritability also interfere with his ability to
                 interact with others. The claimant stated that he has become
                 withdrawn. He alleged difficulties with concentration and
                 memory.

  AR at 22. The ALJ also referenced Plaintiff’s reports of pain.8 Id. (“Though the

  claimant has reported significant pain since 2004, he continued to work”; “Despite

  his pain, treatment notes show that the claimant could perform sedentary work”

  (emphases added)). But “[g]eneral findings are insufficient; rather, the ALJ must

  identify what testimony is not credible and what evidence undermines the

  claimant’s complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.

  2015) (citations omitted); Treichler, 775 F.3d at 1102 (requiring ALJs to

  “specifically identify the testimony [from a claimant] she or he finds not to be

  credible and . . . explain what evidence undermines the testimony” (alterations in

  original) (citation omitted)). This is because the “grounds upon which an

  administrative order must be judged are those upon which the record discloses that

  its action was based[.]” Treichler, 775 F.3d at 1102 (citation omitted).



  8
      It is unclear whether these references pertain to his testimony or prior statements.
                                             21
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 22 of 24            PageID #: 891




        Instead of citing specific testimony, the ALJ acknowledged Plaintiff’s

  reports of chronic pain, and offered the following evidence, which also supported

  his RFC determination, to refute the pain allegations: medical evidence, continued

  work, and activities. However, “[t]his is not the sort of explanation or the kind of

  ‘specific reasons’ we must have in order to review the ALJ’s decision

  meaningfully, so that we may ensure that the claimant’s testimony was not

  arbitrarily discredited.” Brown-Hunter, 806 F.3d at 494. By failing to identify the

  testimony he found not credible, the ALJ did not link Plaintiff’s testimony to the

  precise portions of the record supporting his non-credibility determination. See id.;

  see also Burrell v. Colvin, 775 F.3d 1133, 1139 (9th Cir. 2014) (noting that the

  “ALJ never connected the medical record to [the] Claimant’s testimony about her

  headaches” and rejecting the government’s argument that the Claimant’s history of

  treatment for headaches is a specific, clear, and convincing reason to support the

  ALJ’s credibility finding because “[a]lthough the ALJ made findings . . .

  concerning [the] Claimant’s treatment for headaches, he never stated that he rested

  his adverse credibility determination on those findings” (emphasis added)).

        The Commissioner argues that the ALJ compared Plaintiff’s pain allegations

  with the objective medical and other evidence. But “providing a summary of

  medical evidence in support of a residual functional capacity finding is not the

  same as providing clear and convincing reasons for finding the claimant’s


                                           22
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 23 of 24           PageID #: 892




  symptom testimony not credible.” Brown-Hunter, 806 F.3d at 494. The ALJ’s

  articulation of the evidence supporting his RFC determination does not mean the

  Court can infer “that the ALJ rejected [petitioner’s] testimony to the extent it

  conflicted with that medical evidence.” Id. (citation omitted). Where, as here, the

  ALJ has not linked Plaintiff’s testimony with evidence contradicting the testimony,

  the Court is unable to ascertain whether the ALJ provided specific, clear, and

  convincing reasons for rejecting Plaintiff’s testimony. See id. (“We cannot review

  whether the ALJ provided specific, clear, and convincing reasons for rejecting

  Brown–Hunter’s pain testimony where, as here, the ALJ never identified which

  testimony she found not credible, and never explained which evidence contradicted

  that testimony.” (citation omitted)).

        Although reasonable inferences could arguably be drawn from the ALJ’s

  summary of the reasons for the RFC determination, the Court must limit its review

  to the reasons articulated by the ALJ. See id. (citation omitted); see also Treichler,

  775 F.3d at 1103 (explaining that the court cannot infer that the ALJ rejected the

  claimant’s testimony because it conflicted with the medical evidence). As the

  arbiter of credibility, the ALJ exclusively makes determinations; courts are limited

  to reviewing those determination. See Brown-Hunter, 806 F.3d at 494. Because

  the Court cannot speculate about the ALJ’s bases for his conclusions or substitute

  the ALJ’s conclusions with its own in deciding whether substantial evidence


                                            23
Case 1:19-cv-00538-JAO-RT Document 19 Filed 05/26/20 Page 24 of 24                                 PageID #: 893




  supports the ALJ’s decision, the ALJ’s credibility determination must be reversed

  and remanded. Only after that issue is resolved can a determination be made about

  whether the RFC is proper.

          In sum, the Court AFFIRMS the Commissioner’s decision insofar as it

  factored Plaintiff’s migraines into the RFC determination and REVERSES as to

  the credibility determination. The Court REMANDS the action for further

  proceedings consistent with this Order. See Trevizo, 871 F.3d at 682.

                                               CONCLUSION

          As set forth herein, the Commissioner’s decision denying Plaintiff’s

  application for social security disability benefits is AFFIRMED IN PART AND

  REVERSED IN PART. This case is REMANDED for further administrative

  proceedings consistent with this Order.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaiʻi, May 26, 2020.




  Civil No. 19-00538 JAO-RT; Cooper v. Saul; Order Affirming in Part and Reversing in Part Decision of
  Commissioner of Social Security and Remanding for Further Proceedings



                                                        24
